Citation Nr: 0942391	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-37 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a right heel 
disability.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to an initial compensable disability rating 
for sinusitis with allergic rhinitis.

7.  Entitlement to an initial compensable disability rating 
for a right thumb disability.

8.  Entitlement to an initial compensable disability rating 
for a left wrist disability.
9.  Entitlement to an increased initial rating for bipolar 
disorder with chronic anxiety, rated as noncompensably 
disabling for the period from June 1, 2004, to June 19, 2005, 
and as 10 percent disabling since June 20, 2005.

10.  Entitlement to an initial compensable disability rating 
for hypertension.

11.  Entitlement to an initial compensable disability rating 
for sleep apnea.

12.  Entitlement to an initial disability rating higher than 
10 percent for a cervical spine disability.

13.  Entitlement to an initial compensable disability rating 
for a left heel disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from April 2005 and March 2006 rating decisions of a 
Department of Veterans Affairs (VA) Regional Office (RO).

In his March 2007 substantive appeal, the Veteran requested 
that he be scheduled for a hearing to be held before the 
Board in Washington, D.C.  In June 2007, VA notified the 
Veteran that his hearing had been scheduled for September 24, 
2007.  In a July 2007 letter, the Veteran informed VA that he 
would not be able to appear for the hearing, as he lived in 
Germany, and would not be able to travel to the United 
States.  He requested that his representative be able to 
continue with the scheduled hearing and present testimony on 
his behalf.  Hearings will not ordinarily be scheduled solely 
to receive testimony from a representative, although such a 
hearing may be permitted on motion showing good cause.  
38 C.F.R. § 20.700(b) (2009).

Insofar as the Board construes the Veteran's statement as a 
motion to allow his representative to testify on his behalf, 
the Board concludes that good cause for the representative to 
offer testimony in the absence of the Veteran has not been 
shown, inasmuch as the representative has had the opportunity 
to present his argument in writing.  The Veteran's 
representative submitted written argument in March 2007, with 
the submission of the Veteran's substantive appeal, and again 
in September 2009.  As the Veteran's representative has not 
indicated that he has any additional testimony to offer 
outside of these written statements, the Board concludes that 
these presentations are sufficient statements of the 
arguments in behalf of the Veteran's case.  The motion is 
therefore denied.

The Board notes that in the Veteran's initial claim of 
entitlement to service connection, he alleged that his pes 
cavus and tinea pedis disabilities first manifested in 
service.  As these claims have not yet been adjudicated, the 
Board refers these claims to the RO for appropriate action.

The issues of entitlement to increased initial ratings for 
bipolar disorder with chronic anxiety, a right thumb 
disability, and sinusitis and allergic rhinitis are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The Veteran's current right heel disability (plantar 
fasciitis) first manifested during his active service.

2.  The Veteran's current right ankle disability (the 
residuals of a fracture) first manifested during his active 
service.

3.  The Veteran's current back disability (the residuals of a 
compression fracture of the T-12 vertebra and flattening of 
the lumbar lordosis) first manifested during his active 
service.

4.  The Veteran's current bilateral hearing loss and tinnitus 
are related to in-service acoustic trauma.

5.  Throughout the pendency of the appeal, the Veteran's left 
wrist disability (radius protrusion with incipient thumb 
saddle joint arthrosis) has been manifested by subjective 
complaints of pain, and objective findings of normal range of 
motion.  There is no evidence of swelling, instability, or 
weakness.

6.  Throughout the pendency of the appeal, the Veteran's 
hypertension has required continuous medication for control.  
It has not been manifested by diastolic pressure of 
predominantly 100 or more, or by systolic pressure 
predominantly 160 or more.

7.  Throughout the pendency of the appeal, the Veteran's 
sleep apnea has been productive of daytime hypersomnolence, 
snoring, and obstructive breathing at night.  Since October 
27, 2005, it has required the use of a nasal continuous 
positive airway pressure (CPAP).  At no time during the 
pendency of the appeal has this disorder resulted in chronic 
respiratory failure, carbon dioxide retention, or cor 
pulmonale or required a tracheostomy.

8.  Throughout the pendency of the appeal, the Veteran's 
cervical spine disability has been manifested by combined 
range of motion of the cervical spine not greater than 235 
degrees, forward flexion of the cervical spine to 35 degrees, 
and by no incapacitating episodes during the past 12 months.  
Ankylosis or neurological manifestations have not been shown.

9.  Throughout the pendency of the appeal, the Veteran's left 
heel disability (calcaneal spur) has been manifested by no 
more than moderate injury of the foot.


CONCLUSIONS OF LAW

1.  A right heel disability (plantar fasciitis) was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2009).

2.  A right ankle disability (the residuals of a fracture) 
was incurred in active service.  38 U.S.C.A. §§ 1110, 1117, 
1131; 38 C.F.R. §§ 3.303, 3.317.

3.  A back disability (the residuals of a compression 
fracture of the T-12 vertebra and flattening of the lumbar 
lordosis) was incurred in active service.  38 U.S.C.A. §§ 
1110, 1117, 1131; 38 C.F.R. §§ 3.303, 3.317.

4.  Bilateral hearing loss was incurred in the Veteran's 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2009).

5.  Tinnitus was incurred in the Veteran's service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.102, 3.303, 3.385.

6.  The criteria for an initial rating of 10 percent, but no 
higher, for a left wrist disability have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5215 (2009).

7.  The criteria for a compensable initial rating of 10 
percent for hypertension have not been met.  38 U.S.C.A. § 
1155; 38 C.F.R. § 4.119, DC 7101 (2009).

8.  The criteria for an initial rating of 30 percent, but no 
higher, for sleep apnea, for the period prior to October 27, 
2005, have been met.  Since October 27, 2005, the criteria 
for an initial rating of 50 percent, but no higher, have been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.97 including DC 6847 
(2009).

9.  The criteria for an initial rating higher than 10 percent 
for a cervical spine disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, 
DCs 5237, 5243 (2009).  

10.  The criteria for an initial rating of 10 percent, but no 
higher, for a left heel disability have been met.  38 
U.S.C.A. §§ 1155; 38 C.F.R. Part 4, §§ 4.7, 4.71(a), DC 5284 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; and (3) that VA will attempt to obtain.  Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).

With respect to the claims for service connection for a right 
heel disability, a right ankle disability, a back disability, 
bilateral hearing loss, and tinnitus, further assistance or 
notice is not required under the VCAA.  The Board is fully 
granting these claims and they are substantiated.

The Veteran's appeals for increased initial ratings for his 
left wrist, hypertension, sleep apnea, cervical spine, and 
left heel disabilities, arise from his disagreement with the 
initial ratings assigned following the grants of service 
connection.  Once service connection is granted the claim is 
substantiated, additional notice is not required and any 
defect in the notice is not prejudicial. Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board 
finds that VA satisfied its duties to notify the Veteran with 
respect to these claims.

As to VA's duty to assist, VA has associated with the claims 
file the Veteran's service treatment records and private 
treatment records, and afforded him examinations with respect 
to his claims in September and October 2005.  The Veteran has 
not indicated that he has received any other treatment for 
his left wrist, hypertension, sleep apnea, cervical spine, 
and left heel disabilities aside from that which is of record 
already.  The Board thus concludes that there are no 
additional treatment records outstanding.  There is 
additionally no objective evidence indicating that there has 
been a material change in the service-connected left wrist, 
hypertension, sleep apnea, cervical spine, and left heel 
disabilities since the Veteran was last examined.  38 C.F.R. 
§ 3.327(a) (2009).   The September and October 2005 reports 
of examination are thorough and consistent with the treatment 
records.  The examinations in this case are thus adequate 
bases upon which to base a decision.  The Board finds these 
actions have satisfied VA's duty to assist and that no 
additional assistance is required.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

Service Connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2009).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F. 3d 1328 (1997); Cuevas v. 
Principi, 3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 
Vet. App. 141 (1992).  

Service connection for certain chronic diseases, including 
arthritis and diseases of the central nervous system, such as 
sensorineural hearing loss and tinnitus; will be rebuttably 
presumed to have been incurred in service if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

For veterans with service in the Southwest Asia Theater of 
Operations during the Persian Gulf War, service connection 
may also be established under 38 U.S.C.A. §1117; 38 C.F.R. § 
3.317.  Under this law and regulation, service connection may 
be warranted for a Persian Gulf veteran who exhibits 
objective indications of "a qualifying chronic disability" 
that became manifest during active military, naval or air 
service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than not later than December 31, 2011.  38 C.F.R. § 
3.317(a)(1).

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities: (1) an undiagnosed illness; 
(2) a medically unexplained chronic multi symptom illness; 
and (3) a diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.§ 1117(d) warrants a 
presumption of service-connection.

An undiagnosed illness is defined as a condition that by 
history, physical examination and laboratory tests cannot be 
attributed to a known clinical diagnosis. In the case of 
claims based on undiagnosed illness under 38 U.S.C.A. § 1117; 
38 C.F.R. § 3.117, unlike those for "direct service 
connection," there is no requirement that there be competent 
evidence of a nexus between the claimed illness and service.  
Gutierrez v. Principi, 19 Vet. App. 1, 8-9 (2004).  Further, 
lay persons are competent to report objective signs of 
illness.  Id.

Medically unexplained chronic multi symptom illnesses are 
defined by a cluster of signs or symptoms, and are currently 
limited to chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome, as the Secretary has not determined 
that any other conditions meet the criteria for a medically 
unexplained chronic multi symptom illness.

Chronic multisymptom illnesses of partially understood 
etiology and pathophysiology will not be considered medically 
unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of 
service connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. §3.317(a)(3).  Signs or symptoms that may be 
manifestations of undiagnosed illness include, but are not 
limited to, the following: (1) fatigue; (2) signs or symptoms 
involving skin; (3) headache; (4) muscle pain; (5) joint 
pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) signs or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
and (13) menstrual disorders.  38 C.F.R. § 3.317(b).

For purposes of section 3.317, disabilities that have existed 
for six months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
six-month period will be considered chronic.  The six-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest.  38 C.F.R. 
§ 3.317(a)(4).

In cases where a veteran applies for service connection under 
38 C.F.R. § 3.317 but is found to have a disability 
attributable to a known diagnosis, further consideration 
under the direct service connection provisions of 38 U.S.C.A. 
§ 1110 is nevertheless warranted.  See Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994).

Inasmuch as the Veteran's service records show that he served 
in Southwest Asia during the second Persian Gulf War, he is a 
Persian Gulf War veteran within the meaning of the applicable 
statute and regulation.

The Veteran contends that he is entitled to service 
connection for a right heel disability, a right ankle 
disability, a back disability, bilateral hearing loss, and 
tinnitus that were incurred during his period of active 
service.  He does not specifically contend that any of these 
disabilities are the manifestation of an undiagnosed illness 
or qualifying chronic disability associated with his Persian 
Gulf War service.  However, based upon his status as a 
Persian Gulf War veteran, the Board will consider that theory 
of entitlement, amongst others, in determining whether he is 
entitled to service connection.

A.  Right Heel, Right Ankle, and Back Disabilities

The Veteran's service treatment records demonstrate that he 
injured his right ankle while playing softball in August 
1991.  X-ray examination revealed a fracture through the 
medial malleolus.  A cast was placed on his right foot and 
ankle.  Six weeks later, the cast was removed and he began 
physical therapy.  The associated records show that he 
continued to complain of sharp ankle pain with weight 
bearing.  The range of motion of the ankle was reduced, with 
0 degrees dorsiflexion, 20 degrees plantar flexion, 10 
degrees inversion, and 0-5 degrees eversion.  After six weeks 
of physical therapy, his range of motion was improved, with 
full range of motion with the exception of plantar flexion, 
which was limited to 30 degrees.  The remainder of the 
Veteran's service treatment records shows that on periodic 
examination he reported experiencing recurring pain in his 
right ankle.  On examination in October 2003, prior to his 
retirement from service, the Veteran again complained of a 
right ankle problem.

The Veteran initially injured his back in September 1983, 
while lifting weights.  Physical examination at that time 
revealed tenderness over the upper thoracic spine.  The 
assessment was musculoskeletal pain.

X-ray examination of the lumbar spine in April 1989 revealed 
mild deformation of the vertebral body of T-12.  There were 
secondary hypertrophic degenerative changes involving T-11, 
T-12, and the upper end plate of L-1.  The impression was 
old, post-traumatic change of T-12 with secondary 
hypertrophic degenerative changes involving T-11, 12, and L-
1.

The Veteran next complained of back pain in January 1994.  He 
again attributed his upper back pain to lifting weights.  He 
was prescribed Motrin.

He again complained of back pain after a June 1998 motor 
vehicle accident in which he was struck from behind by 
another driver.  On follow up evaluation two weeks after the 
accident, he stated that he did not recall having 
parasthesias, numbness, or paralysis.  However, at the 
present time, he was experiencing radiating pain and 
parasthesias.  Physical examination resulted in an assessment 
of soft tissue injury of the lumbar spine, status post motor 
vehicle accident.  

Subsequent records show continued complaints of back pain 
deemed "chronic" in nature.  X-ray examination in July 1998 
revealed an anterior wedge compression fracture at T-12.

The remainder of the Veteran's service treatment records 
shows continued periodic complaints of chronic back pain with 
sciatica, since the 1998 motor vehicle accident.  On 
examination in October 2003, prior to his retirement from 
service, the Veteran again complained of back pain.

The Veteran's service treatment records reflect numerous 
complaints of left heel pain but do not reflect complaints of 
right heel pain.  The Veteran, however, asserts that he did 
not complain of right heel pain in service because although 
his right heel hurt, his left heel caused him more pain.  

The October 2003 report of medical assessment prior to the 
Veteran's separation from service documents his complaints 
but does not include a report of physical examination.  Thus, 
while the Veteran's physical complaints at the time of his 
separation from service are clear, there is no associated 
report of medical examination demonstrating his physical 
condition at the time of his separation from service.

The Veteran did, however, undergo examination conducted on 
behalf of VA in October 2005, at which time he complained of 
right heel pain, back pain, and right ankle pain.  He 
reported a history of back pain with radiation to the left 
lower extremity since the 1998 motor vehicle accident.

Physical examination of the right foot revealed tenderness 
and percussion pain over the right plantar heel insertion.  
He was assessed with right plantar fasciitis.  

Physical examination of the back revealed reduced range of 
motion of the lumbar spine.  X-ray examination of the lumbar 
spine revealed flattening of lumbar lordosis.

Physical examination of the right revealed ankle flexion 
limited by 5 degrees.  X-ray examination of the right ankle 
was not conducted.

The examiner did not opine as to whether the Veteran's right 
heel, right ankle, or low back complaints were related to his 
active service.

There are no clinical records post-dating the October 2005 
examination pertaining to the right heel, right ankle, or low 
back.

The Veteran's right heel, right ankle, and low back pain have 
been diagnosed as plantar fasciitis, the residuals of a 
fracture, and the residuals of a compression fracture of the 
T-12 vertebra and flattening of the lumbar lordosis.  As his 
complaints in this regard have been attributed to known 
medical diagnoses, the claimed disabilities do not meet the 
criteria for consideration as "qualifying chronic 
disabilities" and presumptive service connection under 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 is therefore not 
warranted.  The Board thus turns to the question of whether 
service connection for these disabilities may be granted on a 
direct basis.

The Board finds that the evidence in this case supports the 
Veteran's claims for service connection for right heel, right 
ankle, and back disabilities.  The Veteran has provided 
credible testimony as to the incurrence of these disabilities 
in service, and his service treatment records clearly reflect 
the onset of right ankle and back problems in service.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007) (holding 
that lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when a layperson is 
competent to identify the medical condition, or reporting a 
contemporaneous medical diagnosis, or the lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional).  He has additionally provided 
credible and competent testimony as to the continuity of his 
right heel, right ankle, and back disabilities since his 
separation from service, and this testimony is supported by 
the clinical evidence of record.

The provisions of 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability benefits.  In 
addition, "[l]ay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional."  Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Because the Veteran is competent to report a continuity of 
symptomatology since the initial in-service manifestation of 
his right heel, right ankle, and back disabilities, he is 
competent to relate his currently diagnosed disabilities 
(plantar fasciitis, the residuals of a right ankle fracture, 
and the residuals of a compression fracture of the T-12 
vertebra and flattening of the lumbar lordosis) to his active 
service.  See Davidson v. Shinseki, 2009 WL 2914339, *3 (Fed. 
Cir. Sept. 14, 2009).

As the Veteran's current right heel, right ankle, and back 
disabilities have been determined to have had their initial 
clinical onset in service, the Board finds that service 
connection for right heel, right ankle, and back disabilities 
is warranted.  In this case, service incurrence has been 
shown by satisfactory lay evidence, consistent with the 
treatment the Veteran received during service, and continuity 
of the disabilities since service.  Thus, it is at least as 
likely as not that the Veteran's right heel, right ankle, and 
back disabilities were incurred in active service.  
Significantly, there is no probative evidence to the 
contrary.  Therefore, service connection for right heel, 
right ankle, and back disabilities is granted.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

B.  Hearing Loss and Tinnitus

Impaired hearing will be considered a disability for VA 
purposes when the thresholds for any of the frequencies of 
500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; 
when the thresholds for at least three of these frequencies 
are 26 decibels; or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2009).

The Veteran contends that his bilateral hearing loss and 
tinnitus are the result of acoustic trauma sustained in 
service.  Specifically, he attributes his hearing loss and 
tinnitus to the noise associated with duties on the flight 
line and with being stationed in a combat zone in Iraq.  He 
describes first noticing diminished acuity of hearing and 
tinnitus in service.  He denies a significant post-service 
history of noise exposure.  

The Veteran's service treatment records show that at the time 
of his entry into active service his hearing was normal.  See 
38 C.F.R. § 3.385.  His records also show that in August 
1993, he was placed on a profile as a result of mild hearing 
loss in the left ear.  The audiographic evaluation that 
determined he had hearing loss in his left ear, however, is 
not of record.  He was instructed to wear hearing protection.  
The Veteran's service records do not demonstrate complaints 
of tinnitus.

The Veteran's Form DD-214 lists his military occupational 
specialty as public health craftsman.  This is not an 
occupational specialty typically associated with noise 
exposure.  However, this is the military specialty the 
Veteran had at the time of his retirement from service, and 
does not demonstrate earlier military occupational 
specialties.  The Veteran's complete service personnel 
records have not been associated with the file.  As the 
Veteran has reported noise exposure as a result of duties on 
the flight line, and his service treatment records 
demonstrate that he was placed on a profile as a result of 
left ear hearing loss, the Board finds that the Veteran's 
contentions of noise exposure in service are consistent with 
his circumstances of service, and that he was as likely as 
not exposed to acoustic trauma in service. 

The remaining questions are whether the Veteran has current 
tinnitus or hearing loss, and whether there is nexus between 
any tinnitus or hearing loss and his service.  Brock v. 
Brown, 10 Vet. App. 155 (1997); Libertine v. Brown, 9 Vet. 
App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459 (1996).

The first and only post-service clinical evidence of record 
showing complaints of hearing loss and tinnitus is dated in 
September 2005, when the Veteran underwent ear, nose, and 
throat examination conducted on behalf of VA.  Audiometric 
examination at that time demonstrated bilateral hearing loss 
that met VA standards for consideration as a disability.  38 
C.F.R. § 3.385.  

The Veteran reported first noticing tinnitus after he 
developed a fungal infection of the left ear in the 1990's.  
He described the ringing as quiet and nondisturbing, although 
it sometimes caused him difficulty in falling asleep.

The examiner stated that "ratable" inner ear damage could 
not be discerned, especially because noise-induced inner ear 
disorders always appeared symmetrically on both sides.  The 
examiner additionally opined that the tinnitus was "so minor 
that it too is not ratable," hence a connection between the 
Veteran's tinnitus and his active service was not 
"discernable."

Although the September 2005 examiner determined that the 
Veteran's hearing loss and tinnitus could not be related to 
acoustic trauma sustained in service, the examiner did not 
consider the reports of hearing loss and tinnitus and hearing 
loss beginning in service.

The Veteran has provided credible testimony regarding the 
onset of both disabilities in service, regardless of the 
precise etiology.  Jandreau v. Nicholson, 492 F.3d 1372 
(2007) (holding that lay evidence can be competent and 
sufficient to establish a diagnosis of a condition when a 
layperson is competent to identify the medical condition, or 
reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional); Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006).  

The in-service evidence demonstrating that the Veteran was 
placed on a profile as a result of left ear hearing loss to 
be persuasive corroboration of the Veteran's contentions.  
Because the Veteran is competent to report a continuity of 
symptomatology since the initial in-service manifestation of 
his bilateral hearing los and tinnitus, and he has current 
diagnoses of tinnitus and bilateral hearing loss that meets 
VA criteria for consideration as a disability, he is 
competent to relate his currently diagnosed bilateral hearing 
loss and tinnitus to his active service.  See Davidson v. 
Shinseki, 2009 WL 2914339, *3 (Fed. Cir. Sept. 14, 2009).

Resolving all reasonable doubt in favor of the Veteran, as is 
required by law, the Board concludes that the Veteran 
incurred bilateral hearing loss and tinnitus as a result of 
his active duty.  Ashley v. Brown, 6 Vet. App. 52 (1993); 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Initial Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2009).  

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Where there is a question as to which 
of two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2009).  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2009).  

The Board will consider entitlement to staged ratings to 
compensate for times since filing the claims when the 
disabilities may have been more severe than at other times 
during the course of the claims on appeal.  Fenderson v. 
West, 12 Vet. App. 119 (1999).

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  

The question of an extraschedular rating is a component of a 
claim for an increased rating. See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996).  Although the Board may not assign an 
extraschedular rating in the first instance, it must 
specifically adjudicate whether to refer a case for 
extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of 
record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate.  Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

A.  Orthopedic Disabilities

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2009).

Arthritis shown by X-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, Diagnostic Codes (DCs) 5003, 5010.  

Traumatic arthritis is rated using DC 5010, which directs 
that the evaluation of arthritis be conducted under DC 5003, 
which states that degenerative arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved.  38 C.F.R. § 4.71a, DC 5010.  When, 
however, the limitation of motion is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent may be 
applied to each such major joint or group of minor joints 
affected by limitation of motion.  The limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
38 C.F.R. § 4.71a, DC 5010.  

In the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joints or two or more 
minor joint groups, will warrant a rating of 10 percent; in 
the absence of limitation of motion, X-ray evidence of 
arthritis involving two or more major joint groups with 
occasional incapacitating exacerbations will warrant a 20 
percent rating.  The above ratings are to be combined, not 
added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  

1.  Left Wrist

The Veteran's left wrist disability is rated noncompensably 
disabling under DC 5215, which pertains to limitation of 
motion of the wrist.  Diagnostic Code 5215 provides for a 
maximum 10 percent rating for both the minor and major arm 
where wrist dorsiflexion is limited to less than 15 degrees 
or where palmar flexion is limited in line with the forearm.  
Where the criteria for a compensable rating under a 
diagnostic code are not met, and the schedule does not 
provide for a zero percent rating, as in DC 5215, a zero 
percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

The Veteran's service treatment records demonstrate that he 
injured his left wrist in a motor vehicle accident in 1991.  

He was diagnosed with tendonitis of the left wrist in 
February 2001.  Examination at that time, however, revealed 
full dorsiflexion and plantar flexion, and full pronation and 
supination, without pain.

The Veteran underwent examination conducted on behalf of VA 
in October 2005.  At that time, he complained of left wrist 
pain with cold exposure as well as when under stress.  

Physical examination of the left wrist revealed 15 degrees 
active radial and ulnar abduction and 70 degrees active 
extension and flexion.

X-ray examination of the left wrist revealed a radius shift 
and chondrosis of the navicular joint surface.  There was 
beginning thumb saddle joint arthrosis.  There was no X-ray 
evidence of arthritis.

There are no other post-service records pertaining to the 
left wrist.

Normal range of motion of the wrist is 70 degrees of 
dorsiflexion (extension), 80 degrees of palmar flexion, 80 
degrees of forearm supination, and 85 degrees of forearm 
supination.  See 38 C.F.R. § 4.71a, Plate I (2009).

Here, the Veteran's left wrist dorsiflexion is normal, at 70 
degrees.  His flexion is slightly reduced, at 70 degrees.  
However, this degree of limitation of motion is not 
compensable.  See 38 C.F.R. § 4.71a, 5215.

Although the range of motion of the Veteran's left wrist was 
better than limited to less than 15 degrees dorsiflexion or 
palmar flexion in line with the forearm  on examination in 
October 2005, and he thus does not meet the schedular 
criteria for a higher rating under DC 5215, the Board finds 
that with consideration of functional impairment as a result 
of pain on repetitive use, he is entitled to a higher rating 
of 10 percent for his left wrist.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Physical examination of the Veteran's left wrist revealed 
minimal limitation of motion.  In addition, he has provided 
credible and competent testimony that he experienced reduced 
functionality of the left wrist during periods of flare-up.  
He is competent to report and describe the effect of 
repetitive use on his left wrist because this requires only 
personal knowledge, not medical expertise, as it comes to him 
through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 
(1994).  The clinical evidence of limitation of motion and 
the Veteran's credible and competent testimony supports a 
finding that pain, fatigue, and weakness with repetitive use 
result in limitation of motion of the left wrist sufficient 
to warrant the assignment of a 10 percent rating.  

Having determined that the Veteran is entitled to an initial 
rating of 10 percent, the question remains as to whether he 
is entitled to more than 10 percent.

For a rating higher than 10 percent, there must be ankylosis 
of the wrist.  38 C.F.R. § 4.71a, DC 5214 (2009).  Here, 
there is no evidence of ankylosis of the wrist, such that a 
rating higher than 10 percent is not warranted.

The Board has considered whether the Veteran is entitled to 
an increased rating any other diagnostic code.  However, as 
there are no other diagnostic codes applicable in this case, 
the Board concludes that a rating higher than 10 percent is 
not warranted.

The Board has considered whether referral for an extra-
schedular rating is warranted.  The service-connected left 
wrist disability manifests with pain and limitation of 
motion, without associated neurological symptoms of sensory 
deficit.  The functional symptoms of pain and weakness are 
contemplated in ratings based on limitation of motion.  38 
C.F.R. §§ 4.40, 4.45.  As discussed in the preceding section, 
these symptoms are contemplated by the rating criteria.  
Hence, the criteria for referral for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected left wrist disability has been 10 
percent disabling, but no more, since service connection 
became effective.  All reasonable doubt has been resolved in 
favor of the Veteran in making this decision.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

2.  Cervical Spine

The Veteran's cervical spine disability (the residuals of a 
cervical laminectomy) is rated 10 percent disabling under DC 
5299-5237.  Hyphenated diagnostic codes are used when a 
rating under one diagnostic code requires the use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen.  38 C.F.R. § 4.27 (2009).  

When an unlisted disease, injury, or residual condition is 
encountered, requiring rating by analogy, the diagnostic code 
number will be "built-up" as follows:  the first two digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved, in this 
case, the musculoskeletal system, and the last two digits 
will be "99" for all unlisted conditions.  Then, the 
disability is rated by analogy under a diagnostic code for a 
closely related disability that affects the same anatomical 
functions and has closely analogous symptomatology.  38 
C.F.R. §§ 4.20, 4.27 (2009).  In this case, the RO determined 
that the diagnostic code most analogous to the Veteran's 
disability was 5237, which pertains to cervical strain.  
38 C.F.R. § 4,71a, DC 5237.  

Diagnostic Code 5237 is rated using the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine (2009), 38 C.F.R. § 4.71a, DC 5242.  Other 
applicable diagnostic codes includes DC 5243, which pertains 
to intervertebral disc syndrome.  38 C.F.R. § 4.71a, DC 5243.  
This diagnostic code is also rated under the General Rating 
Formula for Diseases and Injuries of the Spine.

It has not been contended or shown in this case that the 
Veteran has residuals of a fracture of the vertebra (DC 
5235), sacroiliac injury and weakness (5236), 
spondylolisthesis or segmental instability (DC 5239), 
ankylosing spondylitis (5240),  spinal fusion (DC 5241), or 
degenerative arthritis of the cervical spine.  X-ray 
examination of the cervical spine in October 2005 revealed 
spondyl osteochondrosis of C6-7 with intervertebral space 
wear.  There was no X-ray evidence of arthritis.   
Accordingly, the diagnostic codes pertaining to those 
disabilities are not applicable in the instant case.

Under the General Rating Formula for Diseases and Injuries 
of the Spine, a 10 percent rating is warranted for forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or the combined range of 
motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees, or muscle spasm, guarding, or 
localized tenderness not resulting in an abnormal gait or 
abnormal spinal contour.

A 20 percent rating is warranted for forward flexion of the 
cervical spine greater than 15 degrees but not greater than 
30 degrees, or the combined range of motion of the cervical 
spine not greater than 170 degrees, or muscle spasm or 
guarding severe enough to result in an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.

A rating of 30 percent is warranted when forward flexion of 
the cervical spine is limited to 15 degrees or less; or 
there is favorable ankylosis of the entire cervical spine.  
38 C.F.R. § 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine (2008).  A rating higher than 30 
percent is not warranted in this case because the Veteran 
does not have ankylosis of the cervical spine.

The Veteran's service treatment records demonstrate that in 
August 1994, he underwent cervical laminectomy at C6-7.  He 
sustained further injury of his neck in a June 1998 motor 
vehicle accident.

A December 2004 MRI of the cervical spine revealed disk 
protrusion at C6-7.

The Veteran underwent examination conducted on behalf of VA 
in October 2005.  At the time of the examination, he reported 
a lengthy history of cervical spine pain.  The pain occurred 
once daily and lasted for 12 hours.  He did not report 
radiation of pain.  

Physical examination revealed paracervical muscle hardness 
and facet tenderness at C5-7.  Range of motion testing 
revealed active flexion to 35 degrees, extension to 20 
degrees, right and left lateral flexion to 20 degrees, with 
pain, and right and left rotation to 65 degrees.  He had 
passive flexion to 40 degrees, passive extension to 25 
degrees, right and left lateral flexion to 25 degrees, and 
right and left rotation to 70 degrees.  There was no evidence 
of radiating pain on movement.  

Range of motion of the cervical spine was additionally 
limited by pain.  The diagnosis was spondylo osteochondrosis 
of C6-7 and subligamentous disk prolapse without sensomotor 
deficit, with functional restriction of the cervical spine.

There are no further post-service records pertaining to 
treatment of the cervical spine.

For VA compensation purposes, normal forward flexion of the 
cervical spine is zero to 45 degrees, extension is zero to 45 
degrees, left and right lateral flexion are zero to 45 
degrees, and left and right lateral rotation are zero to 80 
degrees.  38 C.F.R. § 4.71a, General Rating Formula for 
Diseases and Injuries of the Spine, Note 2.  

The ranges of motion of the Veteran's cervical spine, as 
shown on VA examination, fall at most within the requirements 
for a 10 percent rating:  greater than 30 degrees but not 
greater than 40 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal spinal contour.  
Limitation of flexion of the cervical spine to greater than 
15 degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine not greater than 170 
degrees, are not shown.  38 C.F.R. § 4.71a, DC 5237.  Thus, 
the General Rating Formula for Diseases and Injuries of the 
Spine cannot serve as a basis for an increased rating.

As the Veteran is not entitled to an increased rating based 
upon limitation of motion of the cervical spine, the Board 
turns to the question of whether the Veteran is entitled to 
rating in excess of 10 percent based upon the diagnostic 
criteria pertaining to intervertebral disc syndrome (IDS).  
IDS (pre-operatively or post-operatively) is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under §4.25.  

Under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, an increased rating of 40 
percent is warranted where there are incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  A maximum rating of 60 
percent is warranted where the evidence reveals 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Incapacitating episodes 
are defined as requiring bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

The Veteran has not been found to have intervertebral disc 
syndrome.  The record additionally does not demonstrate that 
the Veteran was prescribed bed rest by a physician.  
Accordingly, the Board finds that he is not entitled to a 
rating higher than 10 percent based upon incapacitating 
episodes.

As the Veteran is not entitled to an increased rating based 
upon incapacitating episodes, it is necessary to determine 
whether the Veteran is entitled to a higher rating based upon 
his combined orthopedic and neurological manifestations.

Turning first to the orthopedic manifestations, on 
examination in October 2005, range of motion testing of the 
Veteran's cervical spine revealed forward flexion to 35 
degrees, without pain, extension to 20 degrees, with pain, 
right and left lateral flexion to 20 degrees, with pain, and 
right and left lateral rotation to 65 degrees, with pain.  
Those ranges of motion would warrant a rating of 10 percent 
under the general rating formula.  The requirements for a 
higher rating under the general rating formula, greater than 
15 degrees but not greater than 30 degrees, or the combined 
range of motion of the cervical spine not greater than 170 
degrees, are not shown.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120 (2009).  
Under 38 C.F.R. § 4.124a, disability from neurological 
disorders is rated from 10 to 100 percent in proportion to 
the impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term incomplete paralysis indicates a 
degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis. 
38 C.F.R. § 4.123 (2009).

Diagnostic Codes 8510 and 8511 provide the rating criteria 
for paralysis of the upper and middle radicular groups, and 
therefore neuritis and neuralgia of those nerves.  Complete 
paralysis of the those nerves, which is rated as 70 percent 
disabling for the major arm, and as 60 percent disabling for 
the minor arm, contemplates the complete loss or severe 
limitation of shoulder and elbow movements, with hand and 
wrist movements not affected, and the complete loss of 
abduction and rotation of the arm, flexion of the elbow, and 
complete loss or severe limitation of extension of the wrist.  
Disability ratings of 20 percent, 40 percent and 50 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, for the major arm, 
and as 20, 30, and 40, for the minor arm, respectively.  
38 C.F.R. § 4.124a, DCs 8510, 8511 (2009).  Diagnostic Codes 
8610 and 8611 refer to neuritis of the upper and middle 
radicular group nerves, and DCs 8710 and 8711 refer to 
neuralgia of the upper and middle radicular nerves.

The Veteran has not complained of radiation of pain or 
numbness from his neck.  He additionally has not complained 
of weakness of the upper extremities.  Examination has 
revealed no neurological impairment or sensory deficits.  
Additionally, his muscle strength is normal in the upper 
extremities, bilaterally.  The findings in the medical 
records accordingly do not support a conclusion that the 
Veteran has radiculopathy, or that he has any other objective 
neurological symptoms related to his neck disability.  The 
Veteran is thus not entitled to an increased rating for his 
neck disability based upon consideration of any neurologic 
residuals because there are no independently ratable 
neurologic residuals shown or diagnosed by the treating and 
examining physicians.

The question before the Board, then, is whether the Veteran 
is entitled to a separate rating for his neurological 
manifestations.  As discussed above, however, the Veteran has 
not complained of radiating pain, and no objective 
neurological manifestations have been demonstrated or 
diagnosed by any physician.  Accordingly, the Board finds 
that the Veteran is not entitled to a separate rating for 
neurological manifestations.

The Board is required to consider the effect of pain and 
weakness when rating a service-connected disability on the 
basis of limitation of motion.  38 C.F.R. §§ 4.40, 4.45; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Consideration has 
been given to the provisions of 38 C.F.R. §§ 4.40 and 4.45.  
Although the Veteran has complained of flare-ups, these occur 
only after certain activities and are not shown to be 
manifested by additional limitation of motion.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

The Board has considered the Veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, weakened motion, excess motion, incoordination, 
fatigability, and pain on motion, in determining that the 
preponderance of the evidence is against a rating greater 
than 10 percent.

The Board has also considered whether the record raises the 
matter of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2009).  In this case, the Schedule is not 
inadequate.  The Schedule provides for higher ratings for 
Veteran's neck disability, but findings supporting a rating 
in excess of 10 percent have not been documented.  In 
addition, the rating schedule contemplates it has not been 
shown that the service-connected neck disability has required 
frequent periods of hospitalization or has produced marked 
interference with the Veteran's employment.  At the time of 
the October 2005 examination, the Veteran indicated that he 
was currently employed on a full time basis.  For these 
reasons, the Board finds that referral for consideration of 
the assignment of an extraschedular rating is not warranted.

Finally, the Board has considered whether a higher rating 
might be warranted for any period of time during the pendency 
of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the 
weight of the credible evidence demonstrates that since 
service connection became effective, the Veteran's cervical 
spine disability has not warranted a rating higher than 10 
percent.  As the preponderance of the evidence is against the 
claim for an increased rating, the claim must be denied.  
38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Hypertension

The Veteran's hypertension is rated 0 percent disabling under 
DC 7101, which pertains to hypertensive vascular disease 
(hypertension and isolated systolic hypertension).  
Diagnostic Code 7101 provides for a 10 percent rating where 
diastolic pressure is predominantly 100 or more; systolic 
pressure is predominantly 160 or more; or where an individual 
has a history of diastolic pressure that is predominantly 100 
or more which requires continuous medication for control.  A 
20 percent rating may be assigned with diastolic pressure 
predominantly 110 or more, or systolic pressure predominantly 
200 or more.  Diastolic pressure of 120 or more is rated as 
40 percent disabling and a maximum 60 percent rating is 
warranted for diastolic pressure of 130 or more.  38 C.F.R. § 
4.104, DC 7101 (2009).  Where the criteria for a compensable 
rating under a diagnostic code are not met, and the schedule 
does not provide for a zero percent rating, as in DC 7101, a 
zero percent evaluation will be assigned when the required 
symptomatology is not shown.  38 C.F.R. § 4.31 (2009).

The regulations regarding the cardiovascular system were 
amended effective January 12, 1998.  The rating schedule 
changes left some confusion regarding whether separate 
evaluations for hypertension and hypertensive heart disease 
were appropriate.  To eliminate the confusion, it was 
proposed to add a new note (3) under diagnostic code 7101 
stating that hypertension will be separately evaluated from 
hypertensive heart disease and other types of heart disease.  
See 67 Fed. Reg. 54,396 (August 22, 2002).

This amendment was enacted, effective October 6, 2006.  See 
71 Fed. Reg. 52,458 (September 6, 2006).  The provisions of 
this amendment apply to all applications for benefits 
received by VA on or after the effective date of this final 
rule.  Id. Significantly, however, information in the 
proposed regulation makes clear that the amendment was simply 
to clarify existing practice.  

In this case, the Veteran has not been found to have 
hypertensive heart disease.  Accordingly, the Board will 
consider entitlement to a compensable rating for hypertension 
only.

The Veteran's service treatment records demonstrate that he 
was initially diagnosed with hypertension in October 2003, 
when he underwent evaluation for obstructive sleep apnea, and 
that he has been on anti-hypertensive medication since the 
time of his initial diagnosis.  His blood pressure was 
148/92.  His service treatment records do not show diastolic 
blood pressure readings of 100 or higher, or symptoms 
associated with hypertension. See VAOPGCPREC 9-93 (Nov. 9 
1993), 59 Fed. Reg. 4752 (1994).

On examination in October 2003, prior to his retirement from 
active service, the Veteran reported that he was currently 
taking medication for control of his blood pressure.  The 
Veteran's blood pressure at that time was not recorded.

The Veteran underwent cardiovascular examination conducted on 
behalf of VA in September 2005.  On the date of the 
examination, the Veteran's blood pressure readings were taken 
at three stages, and measured 118/97, 121/97, and 124/100 in 
the right arm, and 118/99, 120/98, and 122/99 in the left 
arm.

There are no clinical records post-dating the September 2005 
examination pertaining to hypertension.

The Veteran has not had any diastolic readings of 100 or more 
or systolic readings of 160 or more.  It therefore, cannot be 
found that he has diastolic readings that are predominantly 
100 or systolic readings that are predominantly 160.  The 
Veteran has required medication for control of his 
hypertension since October 2003, but there is no history of 
diastolic readings of 100.  Accordingly, his disability does 
not meet or approximate the criteria for a minimum rating of 
10 percent under DC 7101.  38 C.F.R. §§ 4.7, 4.21 (2009).

The Board has considered whether referral for an extra-
schedular rating is warranted.  In this case the Veteran's 
hypertension requires medication for control and his blood 
pressure has been elevated at times.  The rating schedule 
contemplates these symptoms.  No other manifestations of the 
disability have been reported.  Hence further consideration 
of an extraschedular rating is not warranted.

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the weight of the 
credible evidence shows that the Veteran's service-connected 
hypertension has not been compensably disabling since service 
connection became effective.  All reasonable doubt has been 
resolved in favor of the Veteran in making this decision.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

C.  Sleep Apnea

The Veteran's obstructive sleep apnea is rated as 
noncompensably disabling under DC 6847, which pertains to 
sleep apnea syndrome.  Diagnostic Code 6847 provides for a 
noncompensable rating where sleep apnea is asymptomatic but 
manifested by documented sleep disorder breathing.  The next 
higher rating of 30 percent requires evidence of persistent 
day-time hypersomnolence.  A 50 percent rating will be 
awarded with evidence of the need for a breathing assistance 
device such as a continuous airway pressure (CPAP) machine.  
A 100 percent evaluation requires evidence of chronic 
respiratory failure with carbon dioxide retention or cor 
pulmonale, or the need for a tracheostomy.  38 C.F.R. § 4.97, 
DC 6847.

During the pendency of the appeal, VA amended the ratings 
schedule concerning respiratory conditions, effective October 
6, 2006.  VA added provisions that clarify the use of 
pulmonary function tests (PFTs) in evaluating respiratory 
conditions under DCs 6600, 6603, 6604, 6825-6833, and 6840- 
6845.  The regulatory changes were intended to be non-
substantive and merely interpret already existing law.  Of 
particular significance is the fact that the changes did not 
involve any alterations to DC 6847.

The Veteran argues that his daytime drowsiness, snoring, and 
obstructive breathing at night, for which he requires the use 
of a CPAP machine, warrant the assignment of a compensable 
rating.  

The Veteran's service treatment records demonstrate that he 
was diagnosed with obstructive sleep apnea in January 2003.  

In a November 2006 statement, the Veteran indicated that his 
sleep apnea disorder caused persistent daytime 
hypersomnolence.  He stated that he had to take Nodoz, an 
over-the-counter medication, in order to stay awake.

On examination in October 2005, the Veteran was determined to 
suffer from a pronounced sleep apnea syndrome.  Diagnostic 
evaluation on October 27, 2005, revealed serious obstructions 
during sleep which led to massive oxygen desaturizations and 
heart rate fluctuations as well as a disturbed sleep 
structure.  A positive pressure ventilation therapy was 
determined to be necessary.  The Veteran was provided with a 
CPAP machine.

Based upon the Veteran's in-service diagnosis of sleep apnea 
and his complaints of persistent daytime somnolence, the 
Board finds that the Veteran is entitled to an increased 
rating of 30 percent for the period prior to October 27, 
2005.  The Veteran is competent to report and describe 
experiencing persistent daytime hypersomnolence because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  Additionally, his testimony regarding 
hypersomnolence is credible. Thus, the Veteran's competent 
and credible testimony is probative and supports a finding 
that for the period prior to October 27, 2005, he experienced 
persistent daytime hypersomnolence as a result of sleep 
apnea, such that he is entitled to an increased initial 
rating of 30 percent.

As of October 27, 2005, however, the Board concludes that the 
Veteran is entitled to an increased rating of 50 percent, as 
he was determined to require the use of a CPAP machine as of 
that day.  

With regard to whether he is entitled to a rating higher than 
50 percent, the Board finds that the record is wholly 
negative for evidence of chronic respiratory failure with 
carbon dioxide retention, cor pulmonale, or a tracheostomy.  
Accordingly, an initial rating higher than 50 percent for the 
period since October 27, 2005, is not warranted.

The Board has considered whether referral for an extra-
schedular rating is warranted.  In this case the Veteran's 
sleep apnea has been determined to cause persistent daytime 
hypersomnolence, and as of October 27, 2005, has required the 
use of a CPAP machine.  As just discussed, these 
manifestations are contemplated in the rating criteria.  
Hence further consideration of an extraschedular rating is 
not warranted.

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  As outlined above, the 
Board finds that the weight of the credible evidence shows 
that for the period prior to October 27, 2005, the Veteran's 
service-connected sleep apnea met the criteria for an 
increased rating of 30 percent, but no higher.  Since October 
27, 2005, a higher rating of 50 percent, but no more, has 
been warranted.  All reasonable doubt has been resolved in 
favor of the Veteran.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

D.  Left Heel

The Veteran's left heel disability (left calcaneal heel spur) 
is rated 0 percent disabling under DC 5284, which pertains to 
"other" injuries of the foot.  Diagnostic Code 5284 
provides for a 10 percent rating for moderate foot injury, a 
20 percent rating for moderately severe foot injury, and a 30 
percent rating for severe foot injury.  Where the criteria 
for a compensable rating under a diagnostic code are not met, 
and the schedule does not provide for a zero percent rating, 
as in DC 5284, a zero percent evaluation will be assigned 
when the required symptomatology is not shown.  38 C.F.R. § 
4.31 (2009).

In considering the applicability of other diagnostic codes 
pertaining to the foot, the Board concludes that because 
there is no evidence or allegation of flat foot (5276),  weak 
foot (5277), Morton's disease (5279), hallux rigidus (5281), 
or malunion or nonunion of the tarsal or metatarsal bones 
(5283), the diagnostic codes pertaining to those disabilities 
are not applicable.  

Next, while the Veteran has been diagnosed with pes cavus 
deformities of both feet, with associated hammer toe 
formations, he has not been service-connected for those 
disabilities.  Accordingly, the diagnostic codes pertaining 
to those disabilities (5278 and 5282) are not applicable.  
The Board notes in this regard that a pending claim for 
service connection for bilateral pes cavus has been referred 
to the RO for appropriate action.

Lastly, the Board notes that on examination in October 2005, 
the Veteran was diagnosed with hallux valgus.  However, he is 
not service-connected for that disability, and it is 
unrelated to his service-connected heel spur.  Accordingly, 
DC 5280, which pertains to hallux valgus, is not applicable.

The Board thus turns to the question of whether the Veteran's 
left calcaneal spur may be classified as a moderate injury of 
the foot, such that he would be entitled to a compensable 
rating under DC 5284.

The Veteran's service treatment records demonstrate that he 
was referred to a podiatrist in July 2002, after complaining 
of left heel pain.  A September 2002 bone scan revealed 
abnormal activity at the level of a calcaneal spur.  X-ray 
examination revealed a plantar heel spur.  He was given a 
series of nerve block injections, as a result of which he 
reported a 50 percent improvement in his pain.  Given his 
continued level of pain, it was determined that he should be 
fitted for custom orthotics.

At the time of the Veteran's October 2003 examination 
conducted prior to his retirement from service, he was noted 
to be seeing a podiatrist for treatment of a left heel spur.  
There is no report of examination of the left foot at that 
time.

The Veteran underwent examination of his left foot in October 
2005.  At the time of the examination, the Veteran complained 
of left heel pain, particularly with prolonged marches and 
walking on a hard surface.  

Physical examination revealed tenderness to palpation of the 
plantar heel percussion.

X-ray examination of the foot revealed "hollow foot," 
hallux valgus with metatarsus varus, and hammer toes on toes 
2 through 4.

The service treatment records and the October 2005 VA 
examination show that the symptoms associated with the 
Veteran's left calcaneal spur are not relieved by special 
shoes or orthotics.  The persistent nature of the Veteran's 
symptoms is consistent with a 10 percent rating for moderate 
injury of the foot under DC 5284.

As the Veteran has reported difficulty only with prolonged 
marches and walking on hard services, however, the Board 
finds that the severity of the Veteran's service-connected 
disability does not rise to the level of a moderately severe 
disability of the foot, as is required for an increased 
rating of 20 percent under Diagnostic Code 5284.  See 38 
C.F.R. § 4.71a, DC 5284.  

The Board has considered whether referral for an extra-
schedular rating is warranted.  In this case the Veteran's 
calcaneal spur is painful even with the use of orthotics.   
As just discussed, these manifestations are contemplated in 
the rating criteria.  Hence further consideration of an 
extraschedular rating is not warranted.

Consideration has also been given to staged ratings 
(different percentage ratings for different periods of time 
since the effective date of service connection).  Fenderson 
v. West, 12 Vet. App. 119 (1999).  However, staged ratings 
are not indicated in the present case, as the Board finds 
that the weight of the credible evidence shows that the 
Veteran's service-connected left calcaneal spur has been no 
more than 10 percent disabling since service connection 
became effective.  As the preponderance of the evidence is 
against the claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



Entitlement to a total disability rating based on individual 
unemployability (TDIU).

TDIU is an element of all appeals of an initial rating.  Rice 
v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where 
a Veteran's service connected disabilities are rated less 
than total, but they prevent him from obtaining or 
maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
38 C.F.R. § 4.16 (2009). 

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001). 

In this case the Veteran has not alleged that his service-
connected left wrist, hypertension, sleep apnea, cervical 
spine, or left heel disabilities prevent him from obtaining 
or maintaining all gainful employment for which his education 
and occupational experience would otherwise qualify him.  
However, in an April 2008 statement, the Veteran indicated 
that he was no longer able to work as a result of his 
service-connected psychiatric disability.  For this reason, 
the Board concludes that the Veteran in this case has raised 
a claim of entitlement to a TDIU rating and that referral for 
a TDIU rating is therefore warranted, as discussed in the 
remand portion of the decision below.









							(CONTINUED ON NEXT PAGE)
ORDER

Service connection for a right heel disability is granted.

Service connection for a right ankle disability is granted.

Service connection for a thoracic spine disability is 
granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.

An initial rating of 10 percent for a left wrist disability 
is granted for the period since the effective date of service 
connection.

An initial rating of 30 percent for sleep apnea is granted 
for the period prior to October 27, 2005.  A higher rating of 
50 percent is granted, effective October 27, 2005.

An initial rating higher than 10 percent for a cervical spine 
disability is denied.

An initial compensable rating for hypertension is denied.

An initial rating of 10 percent, but no higher, for a left 
heel disability is granted.


REMAND

The Veteran asserts that he has difficulty breathing as a 
result of sinusitis and allergic rhinitis.  The Veteran's 
service treatment records reflect frequent treatment for 
exacerbations of sinusitis and allergic rhinitis.  On 
examination conducted on behalf of VA in September 2005, the 
Veteran complained of constant mucous flow and blocked nasal 
respiration.  Examination of the nose revealed that the 
posterior ends of the nasal conchae had intense hyperplastic 
thickening that blocked the nasal passage.  

The examiner did not report the extent of the blockage or 
whether there were nasal polyps.  This information is 
necessary because the diagnostic code pertaining to 
evaluation of sinusitis and allergic rhinitis provides for a 
compensable evaluation if there is greater than 50 percent 
obstruction of nasal passages on both sides, or a total 
obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 
6522 (2009).  A remand is required "for compliance with the 
duty to assist by conducting a thorough and contemporaneous 
medical examination report that does not contain sufficient 
detail."  Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton 
v. Brown, 5 Vet. App. 563, 569 (1993).

The Board also finds that the October 2005 examination of the 
Veteran's right thumb disability was inadequate and that a 
remand for an additional examination is required.  The 
diagnostic criteria pertaining to rating disabilities of the 
thumb include specific measurements of the distance between 
the thumb pad and the fingers when attempting to oppose the 
thumb to the fingers.  See 38 C.F.R. § 4.71a, DC 5228 (2009).  

The October 2005 report of examination noted that the Veteran 
was able to make a completely closed fist but did not provide 
the individual measurements between the thumb pad and the 
fingers, with the thumb attempting to oppose the fingers.  
Because this information is necessary in order to rate the 
claim, a remand for an additional examination is necessary.  
Goss v. Brown, 9 Vet. App. 109, 114 (1996); Stanton v. Brown, 
5 Vet. App. 563, 569 (1993).

In an April 2008 letter, the Veteran stated that his 
psychiatric disability had worsened since the time of the 
last examination in September 2005, such that he was no 
longer able to work.  The record reflects that at the time of 
the last examination, the Veteran was still working.  As the 
Veteran's disability may have worsened, VA is required to 
afford him a contemporaneous VA examination.  Palczewski v. 
Nicholson, 21 Vet. App. 174 (2007); Snuffer v. Gober, 10 Vet. 
App. 400 (1997); VAOPGCPREC 11-95 (Apr. 7, 1995), 60 Fed. 
Reg. 43186 (1995).

As noted above, the record raises the question of entitlement 
to a TDIU.  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has held 
that in the case of a claim for total rating based on 
individual unemployability, the duty to assist requires that 
VA obtainin an examination which includes an opinion on what 
effect the appellant's service-connected disability has on 
his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 
(1994); 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a) (1998).

Lastly, private treatment records are outstanding.  In a 
letter received from the Veteran in April 2005, he requested 
that VA obtain private records associated with treatment for 
bipolar disorder.  The Veteran indicated that he had been 
taking medication for bipolar disorder "for years."  The 
records associated with this treatment have not been 
associated with the claims file.  Because they are relevant 
to the Veteran's claim, and have not yet been requested, an 
attempt to obtain them should be made.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the Veteran's 
authorization, associate with the 
claims file all records pertaining to 
treatment for bipolar disorder and 
anxiety from John T. Renick, M.D., at 
2739 Jenks Avenue, Panama City, 
Florida, 32405.  All efforts to obtain 
these records should be fully 
documented.

2.  After the above-noted private 
records pertaining to treatment of 
bipolar disorder have been associated 
with the claims file, schedule the 
Veteran for a psychiatric examination 
to determine the current severity of 
his psychiatric disability.  Pertinent 
material from the claims file should be 
made available and reviewed by the 
examiner.  The examiner should note his 
or her review of that material in the 
report.  

All signs and symptoms of the service-
connected psychiatric disorder should 
be reported.  The examiner should also 
describe the impact of the Veteran's 
psychiatric disability on his 
occupational and social functioning, 
and specifically opine as to the 
severity of the bipolar disorder.  

The examiner should also provide an 
opinion as to whether all of the 
service connected disabilities together 
(bilateral heel disabilities, a right 
ankle disability, a back disability, 
bilateral hearing loss, tinnitus, a 
left wrist disability, a right thumb 
disability, bipolar disorder with 
anxiety, hypertension, sleep apnea, and 
a cervical spine disability) would 
prevent gainful employment for which 
the Veteran would otherwise be 
qualified.

The rationale for all opinions must be 
provided.

3.  Schedule the Veteran for an 
examination to determine the severity 
of his sinusitis and allergic rhinitis.  
Pertinent material from the claims file 
should be made available and reviewed 
by the examiner.  The examiner should 
note his or her review of that material 
in the report.  The examiner should 
report whether there is 50 percent 
obstruction on both sides or complete 
obstruction on one side of the nasal 
passage and the presence or absence of 
polyps.

4.  Schedule the Veteran for an 
examination to determine the nature, 
extent, severity and manifestations of 
his right thumb disability.  Pertinent 
material from the claims file should be 
made available and reviewed by the 
examiner.  The examiner should note his 
or her review of that material in the 
report.  All necessary tests should be 
conducted.  All orthopedic and 
neurologic impairment found to be 
present should be noted.  

The examiner must report the gap, if 
any, between the thumb pad and fingers.  
The examiner should report any 
additional limitation due to pain, 
fatigue, incoordination, weakness, or 
flare-ups.  

5.  If any benefit remains denied, 
issue a supplemental statement of the 
case.  Thereafter, return the case to 
the Board, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


